DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1 Ln 2-3, please amend to --and the two pistons [[that]] reciprocate--.
Claim 1 Ln 4, please amend to --and [[the]] an inner wall--.
Claim 1 Ln 5-6, please amend to --provided on one of the end caps of the cylinder--.
Claim 2 Ln 2-3, please amend to --the cylinder [[with]] has a slit, both ends of which are blocked by end caps, has the two--.
Claim 2 Ln 5, please amend to --a part of [[the]] a member[[s]] of the pistons--.
Claim 2 Ln 6, please amend to --and [[the]] a space--.
Claim 2 Ln 6-7, please amend to --and [[the]] an inner wall--.
Claim 2 Ln 5-6, please amend to --provided on one of the end caps of the cylinder--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 Ln 1-3 cites the limitation "the port for fluid supply and exhaust provided at the end cap at the other end of the cylinder is not directly connected to the space”.  Claim 1 Ln 5-6 previously stated a ‘port for fluid supply and exhaust provided on the end cap of the cylinder’.  It is unclear if this port is the same as or different from the port stated in claim 1.  It further contradicts the limitation of claim 1 whereby the port is connected to the space, but in claim 3 is stated that the port is not directly connected to the space.  It is further unclear if the term ‘directly connected’ is intended to mean that the port is not connected or is connected.  It is further unclear, due to the ‘at the other end term’, if the port is intended to be the same port, how it can be connected to both end caps.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as the same port as that stated in claim 1 and further --the port for fluid supply and exhaust provided at the end cap 
Claim 4 Ln 1-3 cites the limitation "the port for fluid supply and exhaust provided at the end cap at the other end of the cylinder is not directly connected to the space”.  Claim 2 Ln 7-8 previously stated a ‘port for fluid supply and exhaust provided on the end 
Claim 5 Ln 1-3 cites the limitation " the port for fluid supply and exhaust provided at the end cap at the other end of the cylinder is connected to the space via coiling tube placed inside the cylinder”.  Claim 1 Ln 5-6 previously stated a ‘port for fluid supply and exhaust provided on the end cap of the cylinder’.  It is unclear if this port is the same as or different from the port stated in claim 1.  It is further unclear, due to the ‘at the other end term’, if the port is intended to be the same port, how it can be connected to both end caps.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as the same port as that stated in claim 1 and further -- the port for fluid supply and exhaust provided at the end cap 
Claim 6 Ln 1-3 cites the limitation " the port for fluid supply and exhaust provided at the end cap at the other end of the cylinder is connected to the space via coiling tube placed inside the cylinder”.  Claim 2 Ln 7-8 previously stated a ‘port for fluid supply and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RISLE A EP 1350960 A1, hereinafter Risle.
Regarding claims 1 and 2, Risle discloses (Fig. 3 embodiment, Fig 2 for synonymous structure identification) a rod-less cylinder (3) with a slit (16) with two pistons (5, 5), comprising: 
both ends of the cylinder are blocked by end caps (4a, 4b), and two pistons that reciprocate inside the cylinder by fluid pressure are placed inside the cylinder [0043-0044, 0047], 
a part (14, 17) of a member of the pistons is connected to a slider (15) located 
a space (12b) enclosed by the two pistons and the inner wall (4) of the cylinder is connected to a port (26 left) for fluid supply and exhaust provided on the end cap of the cylinder via coiling tube placed inside the cylinder 
([0060] discloses that the pistons can be unlimited in travel except for the end caps (4a, 4b); stated another way either pistons can move along the complete length of the cylinder (3), [0062] states this can be made possible with a coiling tube (“a flexible fluid line”) placed inside the cylinder; the examiner has interpreted this, at least in the case of the left piston (5) that the flexible fluid tube be required to be located in the end cap (4a) such that piston (5) does not have to ‘run over’ the coiling tube upon its far left extent in movement).
Regarding claims 3 and 4, Risle discloses (Fig. 3 embodiment, Fig 2 for synonymous structure identification) the port for fluid supply and exhaust provided at the end cap at the other end of the cylinder is not directly connected to the space (as stated above for claims 1 and 2, the port (26) for space (12b) is located on end cap (4a) and ‘not directly’ connected to space (12b) as fluid must first travel through an indirect path through the coiling tube (“flexible fluid line”) placed within the cylinder.)
Regarding claims 5 and 6, Risle discloses (Fig. 3 embodiment, Fig 2 for synonymous structure identification) the port for fluid supply and exhaust provided at the end cap at the other end of the cylinder is connected to the space via coiling tube placed inside the cylinder (as stated above for claims 1 and 2, the port (26) for space (12b) is located on end cap (4a) and ‘not directly’ connected to space (12b) as fluid must first travel through an indirect path through the coiling tube (“flexible fluid line”) 

Relevant Art
The following is listing of relevant art:
MARGETTS HUGH G US 3199413 A discloses a rodless piston whereby communication of external pressure source(s) are through a coiling tube and then the piston into internal spaces.
GRANBOM B et al. US 3820446 A discloses a rodless cylinder comprising a single piston whereby communication of external pressure source(s) are through the piston into internal spaces.
KNOCH K DE 3520419 A discloses a rodless cylinder comprising plural pistons whereby communication of external pressure source(s) are through the pistons into internal spaces. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745